DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18.  Both claims require a circumferential main groove defining an edge portion on a tire equatorial plane side of the second land portion having a zigzag shape AND an another circumferential main groove defining an edge portion on a tire ground contact edge side of the second land portion having a straight shape.  Applicant is advised to cancel claim 27.
Claim 28 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 19.  Both claims require a pair of shoulder land portions which are ribs that are continuous in the tire circumferential direction.  Applicant is advised to cancel claim 28. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 16-17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The subject matter of claim 14, lines 2-7 is required by claim 1, lines 21-30.  It is unclear why a limitation required in independent claim 1 is recited again in dependent claim 14.  Applicant is advised to delete claim 14, lines 2-7. 
The subject matter of claim 16, lines 2-3 is required in claim 1, lines 21-23.  It is unclear why a limitation required in independent claim 1 is recited again in dependent claim 16.  Claim 17 is rejected because it is a dependent claim of claim 16.  Applicant is advised to delete claim 16, lines 2-3. 
The subject matter of claim 18, lines 2-3 is required in claim 1, lines 21-23.  It is unclear why a limitation required in independent claim 1 is recited again in dependent claim 18.  Applicant is advised to delete claim 18, lines 2-3.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12 and 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 10, the claimed subject matter is already required in claim 1; therefore, claim 10 fails to further limit the subject matter of the claim upon which it depends. Claims 11-12 are rejected because they are dependent claims of rejected claim 10.  Applicant is advised to cancel claim 10 and to change claims 11-12 as dependent claims of claim 1.
Claim 16 requires: 1.1 ≤ W1/W2 ≤ 1.7 which is a broader range than the range required by claim 1 which recites 1.3 ≤ W1/W2 ≤ 1.7.  Thus, claim 16 fails to further limit claim 1, the claim upon which it depends.    Claim 17 is rejected because it is a dependent claim of rejected claim 16.  Applicant is advised to cancel claim 16 and change claim 17 as a dependent claim of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-11, 16-17, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2016/0059638) in view of Shibano (US 2010/0096055).
Regarding claims 1, 10, and 16-17, Matsuda et al. teaches a pneumatic tire for a heavy duty vehicle comprising a tread comprised of four zigzag circumferential grooves and five land portions.
The claimed center land portion located on a tire equatorial plane reads on the land portion located at the center region 7.  FIG. 1 and FIG. 3 illustrate the center land portion comprising center lug grooves (11), hexagonal blocks (15), and narrow shallow grooves (20). 
The claimed second land portion reads on the land portion located at the middle region 8.  FIG. 1 and FIG. 4 illustrate the middle land portion 
While Matsuda et al. does not recite: 1.3 ≤ W1/W2≤ 1.7 (claim 1), 1.1 ≤ W1/W2≤ 1.7 (claim 16), and 1.3 ≤ W1/W2≤ 1.6 (claim 17), these claimed relationships in the tire of Matsuda et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Matsuda et al. teaches W8 < W7 to help reduce the load distributed crown block 15 and improving wear resistance (FIG. 2, [0028], [0059], [0079]) which is for the same reasons Applicant provides the claimed relationship, absent substantiated evidence of unexpected results. 
With regards to the claimed relationship: 1.0 mm ≤ Ws1 ≤ 4.0 mm, Matsuda et al. teaches the width of the shallow narrow grooves 20 is preferably not more than 30% of the groove width of the axial grooves and the groove width W3 of the crown axial groove is set in a range of from 5.0-10.0 mm for good drainage ([0066], [0069]).  For example: 30% of 5.0 mm = 1.5 mm which falls within the claimed range. 
Matsuda et al. does not recite the following claim limitations:
0.07 ≤ Hs1/Hm ≤ 0.15
20 mm ≤ Hm
However, Matsuda et al. teaches the groove depth of the crown shallow narrow groove 20 is preferably not more than 30% of the groove depth of the crown axial groove ([0069]).  And, Shibano teaches a heavy duty tire comprising four circumferential grooves and five land portions and discloses an exemplary tire size 11R22.5 ([0147]) which is the same tire size 0.07 ≤ Hs1/Hm ≤ 0.15 and 20 mm ≤ Hm are satisfied since (1) Matsuda et al. teaches the groove depth of the crown shallow narrow groove 20 (“Hs1”) is preferably not more than 30% of the groove depth of the crown axial groove ([0069]) and Shibano teaches the depth of the circumferential grooves 3, 4 (“Hm”) for a heavy duty tire tread is in a range of 16-26 mm ([0035]) with a working example of 25.0 mm ([0149], [0152]) and the center transverse grooves 8 having a groove depth is 21.0 mm ([0156]) and providing a known value disclosed by Shibano for the same grooves of the same type of the tire of the same tire size of Matsuda would yield predictable results. 
Matsuda et al. is silent to disclosing the narrow shallow grooves of the center blocks and the narrow shallow grooves of the second blocks remain open without closing when the tire comes into contact with the ground.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the narrow 
Regarding claims 7-8, FIG. 3 of Matsuda et al. satisfies the claimed limitation. 
Regarding claim 11, FIG. 4 of Matsuda et al. satisfies the claimed limitation. 
Regarding claim 25, Matsuda teaches the maximum axial width W7 of the crown block 15 is in a range of from 20%-35% of the tread TW which overlaps with the claimed range ([0067]). 
Regarding claim 26, FIG. 1 of Matsuda satisfies the claimed limitation. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2016/0059638) in view of Shibano (US 2010/0096055), as applied to claim 1, and further in view of Washizuka (US 2015/0343848).
Regarding claim 15, Matsuda et al. does not disclose a groove bottom sipe as claimed.  However, Washizuka teaches a thin-groove sipe 30 extending along thin groove 29 which is formed on the bottom of the thin groove 29 for the benefits of maintaining rigidity at the block edges and mitigating rigidity in its central portion of the block (FIG. 2 and [0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Matsuda et al. with a groove bottom sipe at the bottom of the narrow shallow grooves in the center block since Washizuka teaches a thin-groove sipe 30 extending along thin groove 29 which is formed on the bottom of the thin groove 29 for the benefits of maintaining rigidity at the block edges and mitigating rigidity in its central portion of the block.
Claims 1, 7-10, 15-17, 19, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Washizuka (US 2015/0343848) in view of Matsuda et al. (US 2016/0059638) and Shibano (US 2010/0096055). 
Regarding claim 1, 10, and 16-17, Washizuka teaches a heavy duty pneumatic tire comprising a tread comprised of four circumferential grooves and five land portions.  A center land portion (10) is located on a tire equatorial plane and comprised of lug grooves (15) and blocks (19).  Each 
The middle land portion (11) (“second land portion”) is adjacent to the center land portion (10) (claim 10).  The middle land portion comprises lug grooves (14 or 16) and blocks 20.  Each block in the middle land portion includes a thin groove 29 (“narrow shallow groove”) having a groove width “preferred to be 2.0~4.0, for example” ([0031]) and a groove depth (D2) set in a range of 1.0~5.0 mm, for example.  
While Washizuka does not expressly recite: 1.3 ≤ W1/W2≤ 1.7 (claim 1), 1.1 ≤ W1/W2≤ 1.7 (claim 16), and 1.3 ≤ W1/W2≤ 1.6 (claim 17), these claimed relationships in the tire of Washizuka would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Matsuda et al. teaches W8 < W7 to help reduce the load distributed crown block 15 and improving wear resistance (FIG. 2, [0028], [0059], [0079]) which is for the same reasons Applicant provides the claimed relationship, absent substantiated evidence of unexpected results. 
Washizuka does not recite the following claim limitations:
0.07 ≤ Hs1/Hm ≤ 0.15
20 mm ≤ Hm
However, Shibano teaches a heavy duty tire comprising four circumferential grooves and five land portions and discloses an exemplary tire size 11R22.5 ([0147]) which is a similar tire size disclosed by Washizuka 0.07 ≤ Hs1/Hm ≤ 0.15 and 20 mm ≤ Hm are satisfied since Washizuka teaches each block in the center land portion includes a thin groove 29 (“narrow shallow groove”) having a groove depth (D2) set in a range of 1.0~5.0 mm and Shibano teaches the depth of the circumferential grooves 3, 4 (“Hm”) for a heavy duty tire tread is in a range of 16-26 mm ([0035]) with a working example of 25.0 mm ([0149], [0152]) and providing a known value disclosed by Shibano for the same grooves of the same type of the tire of the substantially similar tire size of Washizuka would yield predictable results. 
Washizuka is silent to disclosing the narrow shallow grooves of the center blocks and the narrow shallow grooves of the second blocks remain open without closing when the tire comes into contact with the ground.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the narrow shallow grooves of the center blocks and the narrow shallow grooves of the second blocks to remain open without closing when the tire comes into 
Regarding claims 7-9, 19, 26, and 28, see FIG. 1 of Washizuka. 
Regarding claim 15, the claimed groove bottom sipe reads on thin-groove sipe 30.
Claims 5-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Washizuka (US 2015/0343848) in view of Matsuda et al. (US 2016/0059638) and Shibano (US 2010/0096055), as applied to claim 1, further in view of JP’578 (JP 2010-064578).
Regarding claims 5-6 and 11, Washizuka does not recite the following relationships: 0.50 ≤ Ls1/Lb1 ≤ 0.70 (claim 5), 0.15 ≤ D1/Lb1 ≤ 0.25 (claim 6), and 0.45 ≤ Ls2/Lb2 ≤ 0.65 (claim 11). However, providing the 25 degrees, Pa is 0-20 degrees, and R/(XL +YL) is 0.2-0.4 for wear resistance and skid resistance performance on ice and snow ([0024-0032]; abstract; FIG.2).  XL +YL is the circumferential length of the block.  When R/(XL +YL) = 0.4, Pa is 0° and Pb for each axial ends of the zigzag sipe is 25°, the resulting sipe is a long and steeply inclined with respect to the circumferential direction zigzag sipe which would reasonably satisfy the claimed relationship.   Furthermore, the benefits disclosed for the shape/configuration of the zigzag sipe of JP’578 is for substantially similar reasons for Applicant’s zigzag sipe shape/configuration which is to improve wear resistance and wet performance.  Ice and snow disclosed by JP’578 are well-known examples of wet road conditions and skid resistance disclosed by JP’578 is a known improvement in tire performance. 
Claims 1, 7-8, 10, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2015/0165825) in view of Matsuda et al. (US 2016/0059638) and Shibano (US 2010/0096055).
Regarding claims 1, 10, and 16-17, Kobayashi teaches a pneumatic tire for a heavy duty vehicle comprising four circumferential grooves and five land portions.  The center land portion (31) comprises a lug grooves (41) and blocks and the second land portion (32) comprises a lug grooves (42) and blocks (claim 10).  
While Kobayashi does not recite: 1.3 ≤ W1/W2 ≤ 1.7 (claim 1), 1.1 ≤ W1/W2≤ 1.7 (claim 16), and 1.3 ≤ W1/W2≤ 1.6 (claim 17), these claimed relationships in the tire of Kobayashi would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because Kobayashi illustrates the width of the center land portion (“W1”) being greater than the width of the second land portion (“W2”) and  Matsuda et al. similarly teaches W8 < W7 to help reduce the load distributed crown block 15 and improving wear resistance (FIG. 2, [0028], [0059], [0079]) which is for the same reasons Applicant provides the claimed relationship, absent substantiated evidence of unexpected results.  
Kobayashi does not disclose narrow shallow grooves in the center blocks and in the second blocks.  However, Matsuda et al. teaches a pneumatic tire for a heavy duty vehicle comprising a tread comprised four circumferential grooves and five land portions.  Matsuda et al. teaches the width of the shallow narrow grooves 20 is preferably not more than 30% of the groove width of the axial grooves and the groove width W3 of the crown axial groove is set in a range of from 5.0-10.0 mm for good drainage 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the narrow shallow grooves of the center blocks and the narrow shallow grooves of the second blocks to remain open without closing when the tire comes into contact with the ground because the tire of Kobayashi in view of Matsuda et al. and Shibano results in a tire having narrow grooves that are substantially similar structure as the narrow grooves of the instant application and it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977). 
Regarding claims 7-8, the tire of Kobayashi in view of Matsuda et al. and Shibano would satisfy the claimed limitations. 
Regarding claims 13-14, see [0005] and [0034] of Kobayashi.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection applied in this office action.
Allowable Subject Matter
Claims 20, 22, and 29 are allowed. 
The following is an examiner’s statement of reasons for allowance:
For claims 20 and 29, the prior art of record fails to render obvious providing a pneumatic tire including center blocks each comprising a narrow shallow grooves with the claimed structural features:
0.50 ≤ Ls1/Lb1 ≤0.70
30° ≤ φ1 ≤ 60°
in combination with the remaining claimed subject matter of claim 20.
For claim 22, the prior art of record fails to render obvious providing a pneumatic tire including “a circumferential length Ls2 of the narrow shallow groove of the second block and a circumferential length Ls1 of the narrow shallow groove of the center block having a relationship of 0.60 ≤ Ls2/Ls1 ≤ 0.80” in combination with remaining claimed subject matter of claim 22.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
For claim 27, the prior art of record fails to render obvious providing a pneumatic tire having the subject matter recited in claim 27 in combination with all the limitations of the base claim.
Claims 12 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
For claim 12, the prior art of record fails to render obvious providing a pneumatic tire having “a circumferential length Ls2 of the narrow shallow groove of the second block and a circumferential length Ls1 of the narrow shallow groove of the center block have a relationship of 0.60 ≤ Ls2/Ls1 ≤ 0.80” in combination with all the limitations of the base claim and any intervening claims. 
For claim 18, the prior art of record fails to render obvious providing a pneumatic tire with the subject matter recited in lines 4-9 of claim 18 in combination with claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        05/08/2021